Order entered January 8, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01620-CV

                               IN RE JESSE GUNN, Relator
                 Original Proceeding from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-54301-2013

                                           ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. Because the reporter’s record supporting the petition for writ of mandamus includes

unredacted information that identifies the realtor’s minor child, we STRIKE the reporter’s

record, although we have considered the reporter’s record in determining the petition for writ of

mandamus. TEX. R. APP. P. 9.9(b). We DENY relator’s motion for temporary relief. We

ORDER relator to bear the costs of this original proceeding.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE